Citation Nr: 0845000	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a disability rating in 
excess of 10 percent for service-connected hypertension. 


FINDING OF FACT

During the period under consideration, the veteran's service-
connected hypertension has not been manifested by blood 
pressure readings of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected hypertension have not been met during 
the period under consideration.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.41, 4.119, DC 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. The 
claimant must also be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the RO sent the veteran a notice letter dated 
in May 2003 that provided examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores, 22 Vet. App. 37 (2008).  However, the veteran was not 
informed of the specific criteria necessary for entitlement 
to a higher disability rating.  Thus, in order to overcome 
the presumption of prejudice associated with this pre-
adjudicatory notice error, the purpose of the notice must not 
have been frustrated.  See Sanders, 487 F.3d at 889.

In this case, the Board finds that the purpose of the notice 
was not frustrated.  The veteran's claim for an increased 
rating has been evaluated under a Diagnostic Code that 
provides for a higher rating upon evidence of a noticeable 
worsening or increase in severity of the disability.  
Vazquez-Flores, 22 Vet. App. 37.  The Board notes that the 
veteran was provided with applicable rating criteria in a 
February 2004 rating decision, a May 2005 Statement of the 
Case, and August 2007 and September 2007 Supplemental 
Statements of the Case; and has been provided a VA 
examination undertaken specifically to determine the current 
severity of his disability.  Based on the various exchanges 
between the veteran and VA with regard to his claims for 
increased ratings, the veteran is reasonably expected to 
understand the types of evidence that would support his 
claims for increased ratings.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's VA treatment records and afforded him a VA 
examination.  The Board finds these actions have satisfied 
VA's duty to assist the veteran and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Disability Rating

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for service-connected 
hypertension because his hypertension has increased in 
severity.  

The veteran's hypertension is rated 10 percent disabling 
under DC 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
DC 7101 provides for a 10 percent rating where diastolic 
pressure is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where an individual has a 
history of diastolic pressure that is predominantly 100 or 
more which requires continuous medication for control.  A 20 
percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2008). 


Private treatment records dated in November 2003 indicate 
that the veteran obtained treatment for essential arterial 
hypertension.  At that time, the veteran's blood pressure 
readings were taken at three stages:  150/104; 158/100; and 
174/104.  The physician reported that the veteran's blood 
pressure was controlled by medication.  

Private treatment records dated in July 2006 indicate that 
the veteran underwent myocardial perfusion imaging.  At that 
time, the veteran performed an exercise treadmill test and a 
maximum blood pressure measurement revealed blood pressure of 
198/110.  

In a letter dated in September 2006, the veteran's private 
physician stated that the veteran's blood pressure was 
controlled. 

As the veteran's private treatment records do not show 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, he is not entitled to a 
disability rating in excess of 10 percent for service-
connected hypertension on the basis of medical evidence 
contained in these treatment records.

The veteran underwent VA examination for hypertension in 
December 2006.  At the time of the examination, the veteran's 
blood pressure readings were taken at three stages:  181/97 
in the right arm, sitting down; 188/93 in the right arm, 
standing; and 196/95 in the left arm, standing.  The veteran 
reported that he has been taking prescription medication for 
his high blood pressure since 1992, and that as long as he 
does not exert himself; his blood pressure seems to be fine.  
The veteran reported that two months prior he experienced 
some heaviness in the chest and obtained treatment at Mercy 
Heart Hospital.  The veteran reported that, at that time, his 
blood pressure was measured as 200/100.  The examiner 
diagnosed the veteran with hypertension and noted that the 
veteran's blood pressure is still not under control.  The 
examiner referred the veteran to his physician.  

The Board notes that a review of the file indicates that 
evidence of the veteran's treatment at Mercy Heart Hospital 
is not of record.  The RO notified the veteran, in a letter 
dated in July 2007, that an attempt to obtain his treatment 
records from Mercy Heart Hospital was unsuccessful and that a 
second attempt would be made.  The July 2007 letter also 
informed the veteran that it was his responsibility to see 
that VA received the treatment records from Mercy Heart 
Hospital.  To date, no such records have been submitted, by 
Mercy Heart Hospital, or by the veteran.

The veteran, in his Notice of Disagreement dated in February 
2005, and in his Substantive Appeal dated in July 2005, 
asserts that the VA examination in December 2006 was not 
adequate to determine the severity of his hypertension 
because the examiner obtained blood pressure readings on only 
one occasion.  The veteran asserts that 38 C.F.R. § 4.104, DC 
7101 Note 1 requires that blood pressure readings must be 
measured two or more times on three occasions.  The veteran 
further asserts that the December 2006 VA examination was 
inadequate to determine the severity of his hypertension 
because the examiner did not measure his blood pressure while 
he was doing everyday work.  The Board notes that 38 C.F.R. § 
4.104, DC 7101 Note 1 contemplates the confirmation of 
hypertension, not the severity of hypertension.  Further, DC 
7101 does not require that blood pressure readings are 
measured subsequent to certain physical activity.  38 C.F.R. 
§ 4.104, DC 7101 (2008).  

The Board finds that the criteria for a disability rating in 
excess of 10 percent have not been met.  At no time since 
filing his claim for an increased rating has there been 
evidence of the veteran's diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more. 
Thus, a disability rating in excess of 10 percent for 
service-connected hypertension is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the veteran's service-connected hypertension has not 
warranted a disability rating in excess of 10 percent.  As 
the preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for service-
connected hypertension, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypertension is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


